DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered as to the point that Anderson et al. (US 2011/0291429) does not teach that the sealer comprises 15-50 wt% of plasticizer or that the uncured sealer is applied at the opening of the vehicle body part to prevent water from entering into a finished vehicle that includes the vehicle body part but are moot based on the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Patent Application Publication 2011/0291429, hereafter ‘429) in view of Sophiea et al. (U.S. Patent Application Publication 2006/0270778, hereafter ‘778) and Chou et al. (U.S. Patent Application Publication 2005/0082810, hereafter ‘810).
Claims 11-13: Anderson ‘429 teaches a vehicle part (abstract), comprising:
	a support (Fig. 1 step 10, [0033]);
	a sealer on the support (Fig. 1 step 50, [0044]); and
	a primer on the sealer (Fig. 1 step 60, [0047]),
	where the system is not cured until a step which is performed after the primer the coated on the sealer ([0052], Example 1) and, therefore, the sealer and primer are uncured before this step,
ow of the solvent of the sealer and of the solvent of the primer is 0 because they contain the same solvent, and
	wherein the vehicle part has an opening ([0077]).

	With respect to claim 11, Anderson ‘429 does not explicitly teach that the sealer comprises 15 – 50 wt% plasticizer, or that the sealer is applied at the opening.
	Sophiea ‘778 teaches a vehicle part comprising a sealer on a support (abstract, [0001]). Sophiea ‘778 teaches that the sealer can comprise a plasticizer in an amount of between about 16 and 50 wt% ([0008], [0022]). Sophiea ‘778 teaches that this sealer has a long shelf life and is usable in most automotive shop conditions ([0001], [0007]). Both Sophiea ‘778 and Anderson ‘429 teach vehicle parts comprising a sealer on a support (‘429, abstract, Fig. 1 step 50, [0044]; ‘778, abstract, [0001]).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sealer comprising plasticizer in an amount of between about 16 and 50 wt% taught by Sophiea ‘778 as the sealer used in the vehicle part taught by Anderson ‘429 because this sealer has a long shelf life and is usable in most automotive shop conditions, as taught by Sophiea ‘778.

With respect to claim 11, the modified teachings of Anderson ‘429 do not explicitly teach that the sealer is applied at the opening.
	Chou ‘810 teaches a vehicle body part comprising a sealer (abstract, [0017]), where the vehicle body part comprises an opening ([0017]). Chou ‘810 teaches that 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the sealer at the opening as taught by Chou ‘810 in the vehicle part taught by the modified teachings of Anderson ‘429 because applying the sealer at the opening prevents the ingress of water, as taught by Chou ‘810.

	Claim 14: Anderson ‘429 teaches a method of forming a vehicle body part (abstract) comprising:
	applying a sealer onto a support (Fig. 1 step 50, [0044]); and
	applying a primer on the sealer (Fig. 1 step 60, [0047]),
where the system is not cured until a step which is performed after the primer the coated on the sealer ([0052], Example 1) and, therefore, the sealer and primer are uncured before this step, and
	wherein the sealer and primer each comprise water as a solvent ([0047], [0071]) and, the difference between the log Pow of the solvent of the sealer and of the solvent of the primer is 0 because they contain the same solvent.

	Claim 15: Anderson ‘429 teaches that a step of curing can be performed after applying the primer ([0052], Example 1).

	Claim 19: Anderson ‘429 teaches that the method can further comprise curing after applying the coat on the primer ([0061]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. ‘429 in view of Sophiea et al. ‘778 and Chou et al ‘810 as applied to claim 14 above, and further in view of Kitamura et al. (U.S. Patent Application Publication 2012/0027938, hereafter ‘938).

Anderson ‘429 teaches the limitations of claim 14, as discussed above. Anderson ‘429 teaches that the method can further comprise a step of forming a coating on the support before applying the sealer (Fig. 1 step 40, [0041]-[0043]), where this coating can be a coating which protects against corrosion ([0041]).
With respect to claim 16, Anderson ‘429 does not teach that this coating which protects against corrosion is a cured electrodeposition coating.
Kitamura ‘938 teaches a method of coating a vehicle body part (abstract) including a corrosion resistant coating ([0001]). Kitamura ‘938 teaches that this corrosion resistant coating can be a cured electrodeposition coating (abstract, [0001]). Kitamura ‘938 teaches that this cured electrodeposition coating has excellent corrosion resistance, weather resistance, and adhesion ([0011], [0023], [0062]). Both Kitamura ‘938 and Anderson ‘429 teach methods of coating a vehicle body part (‘429, abstract; ‘938, abstract) including a corrosion resistant coating (‘429, [0041]; ‘839, [0001]).
excellent corrosion resistance, weather resistance, and adhesion, as taught by Kitamura ‘938.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. ‘429 in view of Sophiea et al. ‘778 and Chou et al ‘810 as applied to claim 17 above, and further in view of Reising (U.S. Patent Application Publication 2006/0188735, hereafter ‘735).
	Anderson ‘429 teaches the limitations of claim 17, as discussed above. With respect to claim 18, Anderson ‘429 does not explicitly teach a step of applying a clear coat on the base coat. With respect to claim 20, Anderson ‘429 does not explicitly teach performing a curing step after applying the clear coat.
Reising ‘735 teaches a method of coating a vehicle part (abstract, [0003]) comprising applying a coating material to the substrate and curing (abstract, claim 19). Reising ‘735 teaches that the method can further comprise forming a clear top coat on the coating material (abstract, [0090], [0091]) and curing the clear top coat ([0022], [0090]). Reising ‘735 teaches that this clear top coat provides resistance to chipping and cratering ([0002], [0091]). Both Reising ‘735 and Anderson ‘429 methods of coating a vehicle part (‘429, abstract; ‘735, abstract, [0003]) comprising applying a coating 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the steps of forming a clear top coat on the coating material, and curing the clear top coat taught by Reising ‘735 to the method taught by Anderson ‘429 because this top coat provides resistance to chipping and cratering, as taught by Reising ‘735.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BG/

/SHAMIM AHMED/           Primary Examiner, Art Unit 1713